Exhibit 10.4

AGREEMENT AND PLAN OF MERGER*

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
August 10, 2020 by and among Oak Street Health, LLC, an Illinois limited
liability company (“OSH LLC”), Oak Street Health, Inc., a Delaware corporation
(“OSH Inc.”), and OSH Merger Sub 1, LLC, a Delaware limited liability company
and wholly-owned subsidiary of OSH Inc. (“Merger Sub 1” and, together with OSH
LLC, the “Constituent Entities”). Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in Exhibit H to the Master
Structuring Agreement dated as of the date hereof.

WHEREAS, the parties hereto desire Merger Sub 1 to be merged with and into OSH
LLC (the “Merger”), with OSH LLC surviving the Merger as a directly or
indirectly wholly-owned subsidiary of OSH Inc., pursuant to the terms and
subject to the conditions set forth herein and in accordance with the Limited
Liability Company Act of the State of Illinois (“Illinois Law”) and the Limited
Liability Company Act of the State of Delaware (“Delaware Law” and, together
with Illinois Law, “Applicable Law”);

WHEREAS, OSH Inc. owns 100% of the issued and outstanding equity interests of
Merger Sub 1;

WHEREAS, as consideration for the Merger, the holders of all of the existing and
outstanding Founder Units, Investor Units I, Investor Units II, Investor Units
III and Incentive Units (each as defined in the Sixth Amended and Restated
Limited Liability Company Operating Agreement of OSH LLC, dated as of
February 21, 2020 (as amended or modified from time to time, the “OSH LLC
Agreement”)) shall receive, in exchange for such units, certain equity
interests, securities or incentive equity awards in OSH Inc., in accordance with
the terms and provisions of Section 7 of this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby acknowledge and agree as follows:

1.     Merger. At the Effective Time (as defined in Section 2), Merger Sub 1
shall merge with and into OSH LLC, with OSH LLC continuing as the Surviving
Company and a direct or indirect wholly-owned subsidiary of OSH Inc. (the
“Surviving Company”) and the separate corporate existence of Merger Sub 1 shall
cease.

2.     Effective Time. The parties hereto shall each take or cause to be taken
all such actions, or do or cause to be done all such things, as are necessary,
proper or advisable under Applicable Law to make effective the Merger, subject,
however, to the taking by the respective parties of any actions or receipt of
any required approvals in accordance with Applicable Law. Upon compliance with
applicable laws and upon receipt of any required approval of the sole member of
Merger Sub 1 and the board of directors and members of OSH LLC, the Constituent
Entities shall cause an executed Certificate of Merger as required by Applicable
Law to be filed with the offices of the Secretary of State of the State of
Delaware and the Secretary of State of the State of Illinois, respectively. The
Merger shall become effective at such time as the Certificates of Merger are
duly filed with the Secretary of State of the State of Delaware and the
Secretary of State of the State of Illinois or at such later time as is
specified in such Certificate of Merger. The time at which the Merger so becomes
effective shall be referred to as the “Effective Time.”

3.     Certificate of Formation and Limited Liability Company Agreement. Upon
the consummation of the Merger the certificate of formation of OSH LLC shall be
the certificate of formation of the Surviving Company upon and after the
Effective Time, unless and until duly amended, altered, changed, repealed and/or
supplemented in accordance with Illinois Law (which power and right to amend,
alter, change, repeal and/or supplement, at any time and from time to time after
the Effective Time, are

 

 

*

Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be provided on a supplemental basis to the Securities
and Exchange Commission upon request.

 



--------------------------------------------------------------------------------

hereby expressly reserved). The OSH LLC Agreement shall be the limited liability
company agreement of the Surviving Company upon and after the Effective Time,
unless and until duly amended, altered, changed, repealed and/or supplemented in
accordance with Illinois Law (which power and right to amend, alter, change,
repeal, and/or supplement, at any time and from time to time after the Effective
Time, are hereby expressly reserved).

4.     Certain Effects of Merger. The parties hereto agree that as of the
Effective Time, the separate existence of Merger Sub 1 shall cease and Merger
Sub 1 shall be merged with and into OSH LLC, and that all the rights, causes of
action, privileges, immunities, powers and franchises of each of the Constituent
Entities, and all real, personal and mixed property and all debts, liabilities
and duties of any of the Constituent Entities on whatever account of such
Constituent Entities shall be automatically vested in the Surviving Company.
Immediately following the consummation of the Merger, all issued and outstanding
equity interests of the Surviving Company shall be held by OSH Inc. or its
subsidiaries.

5.     Managers and Officers. The members of the board of directors and the
officers of OSH LLC holding office immediately prior to the Effective Time shall
be the initial members of the board of directors and the officers, respectively
(holding the same positions as each held with OSH LLC immediately prior to the
Effective Time), of the Surviving Company and shall hold such office from the
Effective Time until their respective successors are duly elected or appointed
and qualified in the manner provided in the certificate of formation and the
limited liability company agreement of the Surviving Company or their earlier
death, incapacitation, retirement, resignation or removal.

6.     Surviving Company.

(a)     Name. The name of the Surviving Company shall be “Oak Street Health,
LLC”.

(b)     Rights and Obligations. The Merger shall have the effects of applicable
law, including, without limitation, the applicable provisions of Applicable Law.

7.     Effect of Merger on Outstanding Units. At the Effective Time, by virtue
of the Merger and without any action on the part of the holders thereof:

(a)     Units of Merger Sub 1. Each unit of Merger Sub 1 issued and outstanding
immediately prior to the Effective Time will be converted into and become one
unit of the Surviving Company.

(b)     Founder Units of OSH LLC. Each Founder Unit of OSH LLC issued and
outstanding immediately prior to the Effective Time shall be cancelled as of the
Effective Time.

(c)     Investor Units I of OSH LLC. Each Investor Unit I of OSH LLC issued and
outstanding immediately prior to the Effective Time shall be cancelled as of the
Effective Time and be converted at the Effective Time into a right to receive
the number of shares of Common Stock of OSH Inc. set forth on Schedule I hereto.
Such shares of Common Stock shall be deemed issued as of the Effective Time.

(d)     Investor Units II of OSH LLC. Each Investor Unit II of OSH LLC issued
and outstanding immediately prior to the Effective Time shall be cancelled as of
the Effective Time and be converted at the Effective Time into a right to
receive the number of shares of Common Stock of OSH Inc. set forth on Schedule I
hereto. Such shares of Common Stock shall be deemed issued as of the Effective
Time.

 

2



--------------------------------------------------------------------------------

(e)     Investor Units III of OSH LLC. Each Investor Unit III of OSH LLC issued
and outstanding immediately prior to the Effective Time shall be cancelled as of
the Effective Time and, with respect to Investor Units III that do not have a
corresponding Investor Unit III held at OSH Management Holdings, LLC, shall be
converted at the Effective Time into a right to receive the number of shares of
Common Stock of OSH Inc. set forth on Schedule I hereto. Such shares of Common
Stock shall be deemed issued as of the Effective Time.

(f)     Incentive Units of OSH LLC. Each Incentive Unit of OSH LLC issued and
outstanding immediately prior to the Effective Time shall automatically be
terminated and cancelled as of the Effective Time and, with respect to (A) an
Incentive Unit of OSH LLC that is not a profits interest and (B) an option to
purchase Incentive Units of OSH LLC, be exchanged and converted into the right
to receive the number of shares of Common Stock set forth on Schedule I hereto.

Notwithstanding the foregoing, any unit or interest of OSH LLC that is held
directly by (or indirectly through a wholly-owned subsidiary of) OSH Inc. at the
Effective Time of the Merger contemplated by this Agreement (including those
units or interests held by any entity all of the interests of which are to be
contributed to OSH Inc. prior to the Merger contemplated by this Agreement and
those units or interests held by OSH Management Holdings, LLC) shall remain
outstanding following the Merger contemplated by this Agreement and will not be
converted into shares of OSH Inc. in connection with the Merger contemplated by
this Agreement.

8.     Fractional Units. Notwithstanding anything to the contrary in this
Agreement, no fractional shares or equity awards of OSH Inc. shall be issued
upon the exchange or conversion of any Investor Units I, Investor Units II,
Investor Units III or Incentive Units of OSH LLC and in lieu of the issuance of
any such fractional shares or equity awards of OSH Inc., the aggregate number of
shares to be issued to the holder of such Investor Units I, Investor Units II,
Investor Units III or Incentive Units of OSH LLC shall be rounded up to the
first whole share or equity award, as applicable. The parties hereto acknowledge
that such rounding in lieu of issuing fractional shares or equity awards is not
separately bargained-for consideration, but merely represents a mechanical
rounding off for purposes of avoiding the expense and inconvenience that would
otherwise be caused by the issuance of fractional shares or equity awards.

9.     Adjustments. In the event that OSH Inc. determines following the date
hereof that any unit, share or award amounts or corresponding numbers or figures
set forth herein should be adjusted, amended or revised in order to account for
or reflect the finally determined and agreed upon allocation or exchange of
units, equity securities or equity appreciation rights, such numbers or figure
set forth herein may be so amended, modified or revised by OSH Inc. with the
consent or approval of each of General Atlantic (OSH) Interholdco L.P. and
Newlight Harbour Point SPV LLC (which consent or approval may be given by email
or otherwise in writing by any party authorized to act on behalf of General
Atlantic (OSH) Interholdco L.P. and Newlight Harbour Point SPV LLC,
respectively) in order to reflect such final allocation or exchange numbers, it
being the intent of the parties hereto that any such amendments, modifications
or revisions shall be effective as of the date hereof.

10.     Amendment. This Agreement may be amended by an instrument in writing
signed by the parties hereto by action by or on behalf of their respective
boards of directors at any time after approval by the sole member of Merger Sub
1 and the equityholders of OSH LLC required to approve the Merger and adopt this
Agreement; provided, however, that after any such approval, there shall not be
made any agreement that by law requires further approval by the sole member of
Merger Sub 1 or the equityholders of OSH LLC required to approve the Merger and
adopt this Agreement, as applicable, without the further approval of such sole
member or equityholders, as applicable, and any such amendment shall require the
consent or approval of each of General Atlantic (OSH) Interholdco L.P. and
Newlight Harbour Point SPV LLC (which consent or approval may be given by email
or otherwise in writing by any party authorized to act on behalf of General
Atlantic (OSH) Interholdco L.P, and QSP OSH Holdings LLC, respectively).

 

3



--------------------------------------------------------------------------------

11.     Termination of OSH LLC Equity Incentive Plan. Upon the consummation of
the Merger, the OSH LLC Equity Incentive Plan shall be deemed automatically
terminated and cancelled effective as of the Effective Time.

12.     Miscellaneous.

(a)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

(b)     Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the Schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. Each of the parties to this Agreement irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined only in the Delaware Chancery Court and any state court sitting in
the State of Delaware to which an appeal from the Delaware Chancery Court may be
validly taken, and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties agrees not to commence any action, suit
or proceeding relating thereto except in the courts described above in Delaware,
other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein, and no party will file a motion to dismiss any action filed in a state
or federal court in the State of Delaware, on any jurisdictional or
venue-related grounds, including the doctrine of forum non conveniens. Process
in any action or proceeding referred to in this Section 12(b) may be served on
any Party anywhere in the world.

(a)     MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN STATUTE, CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

(b)     Further Assurances. Merger Sub 1 shall from time to time upon request by
the Surviving Company execute and deliver all such documents and instruments and
take all such action as the Surviving Company may request in order to vest or
evidence the vesting in the Surviving Company of title to and possession of all
rights, properties, assets and business of Merger Sub 1, or otherwise to carry
out the full intent and purpose of this Agreement.

 

4



--------------------------------------------------------------------------------

(c)     Counterparts; Facsimile and Electronic Signatures. This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, may be executed in one or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party or thereto shall
re-execute the original form of this Agreement (i.e. the form fully executed by
all of the parties) and deliver such form to all other parties. No party shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

(d)     Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure solely to the benefit of each of the parties and their
respective successors and assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement. This Agreement is not intended for the benefit of any Person other
than the parties hereto, and no such other Person shall be deemed to be a
third-party beneficiary hereof; provided, however, that General Atlantic (OSH)
Interholdco L.P. and Newlight Harbour Point SPV LLC shall be third-party
beneficiaries for the purpose of enforcing the consent rights set forth in
Section 9 and Section 10 of this Agreement.

*        *        *         *        *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Merger Sub 1, the Surviving Company and OSH Inc. have caused
this Agreement and Plan of Merger to be executed as of the date first above
written.

 

OSH MERGER SUB 1, LLC By:  

/s/ Robert Guenthner

Name:   Robert Guenthner Its:   President OAK STREET HEALTH, LLC By:  

/s/ Robert Guenthner

Name:   Robert Guenthner Its:   Chief Legal Officer

 

Signature Page to Agreement and Plan of Merger

(Merger Sub 2 into OSH Management Holdings, LLC)



--------------------------------------------------------------------------------

OAK STREET HEALTH, INC. By:  

/s/ Robert Guenthner

Name:   Robert Guenthner Its:   Chief Legal Officer

 

Signature Page to Agreement and Plan of Merger

(Merger Sub 2 into OSH Management Holdings, LLC)



--------------------------------------------------------------------------------

Schedule I

[see attached]

 